                                            Case 3:19-cv-00239-MMD-CLB Document 88 Filed 08/31/20 Page 1 of 2



                                        1   GREENBERG TRAURIG, LLP
                                            MARK E. FERRARIO
                                        2   Nevada Bar No. 1625
                                            JASON K. HICKS
                                        3   Nevada Bar No. 13149
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, NV 89135
                                            Telephone: 702-792-3773
                                        5   Facsimile: 702-792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hicksja@gtlaw.com
                                        7   VINCENT H. CHIEFFO
                                            Admitted Pro Hac Vice
                                        8   1840 Century Park East, Suite 1900
                                            Los Angeles, CA 90067
                                        9   Telephone: 310-586-7700
                                            Facsimile: 310-586-7800
                                       10   Email: chieffov@gtlaw.com
                                       11   Attorneys for Defendants
                                       12
10845 Griffith Peak Drive, Suite 600




                                       13                                     UNITED STATES DISTRICT COURT
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                         DISTRICT OF NEVADA

                                       15   MICHAEL J. FLYNN, and PHILIP                      Case No.: 3:19-cv-239-MMD-CLB
                                            STILLMAN,
                                       16                                                     STIPULATION AND [PROPOSED] ORDER
                                       17                       Plaintiffs,                   EXTENDING TIME FOR DEFENDANTS
                                                                                              TO FILE THEIR REPLY IN SUPPORT OF
                                       18           v.                                        THEIR MOTION TO DISMISS [ECF 67]

                                       19   MICHAEL E. LOVE, an individual;                   First Request
                                            JACQUELYNE LOVE, an individual;
                                       20   MICHAEL E. LOVE as TRUSTEE OF THE
                                       21   MICHAEL LOVE FAMILY TRUST;
                                            MELECO, INC., a Nevada corporation; and
                                       22   DOES 1-10

                                       23                       Defendants.
                                       24

                                       25           Plaintiffs Michael J. Flynn and Philip Stillman (“Plaintiffs”), appearing pro se, and

                                       26   Defendants Michael Love, individually and as trustee of the Michael Love Family Trust,

                                       27   Jacquelyne Love, and Meleco, Inc. (collectively, “Defendants”) by and through their attorneys of

                                       28   record, the law firm Greenberg Traurig, LLP, hereby stipulate and request that the Court extend the

                                                                                        Page 1 of 2
                                            ACTIVE 52290841v1
                                            Case 3:19-cv-00239-MMD-CLB Document 88 Filed 08/31/20 Page 2 of 2



                                        1   deadline by which Defendants must file their Reply in support of their Motion to Dismiss (ECF No.

                                        2   67) by one week, making the deadline September 8, 2020. This stipulation is made and based upon

                                        3   the following.

                                        4           1.       Defendants filed their Motion to Dismiss portions of Plaintiffs’ Third Amended

                                        5   Complaint on August 3, 2020. ECF No. 67.

                                        6           2.       The parties stipulated that Plaintiffs Opposition in response would be due August 25,

                                        7   2020.

                                        8           3.       Defendants request an extension of one week by which to file their Reply in support.

                                        9           4.       Plaintiffs have no objection to this short extension, and so stipulate that Defendants

                                       10   shall have until September 8, 2020 by which to file their Reply in support of their Motion to Dismiss.

                                       11           5.       This is the first request for an extension of time to file the Reply, and it is made in

                                       12   good faith and not for purposes of delay.
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135




                                             DATED this 31st day of August 2020.                DATED this 31st day of August 2020.
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14                                                       GREENBERG TRAURIG, LLP
                                       15     /s/ Michael Flynn                                  /s/ Jason Hicks
                                             MICHAEL J. FLYNN, ESQ.                             MARK E. FERRARIO
                                       16    Appearing Pro Se                                   Nevada Bar No. 1625
                                             PHILIP STILLMAN, ESQ.                              JASON K. HICKS, ESQ.
                                       17    Appearing Pro Se                                   Nevada Bar No. 13149
                                                                                                VINCENT H. CHIEFFO
                                       18    Plaintiffs                                         Admitted Pro Hac Vice
                                       19                                                       Attorneys for Defendants
                                       20

                                       21

                                       22                                                       IT IS SO ORDERED.

                                       23

                                       24                                                       UNITED STATES DISTRICT JUDGE
                                       25                                                                  31stday of August
                                                                                                Dated this ___        _________ 2020.
                                       26

                                       27

                                       28

                                                                                           Page 2 of 2
                                            ACTIVE 52290841v1
